1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CHESAPEAKE CLIMATE, et al.,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                       No. C 13-03532 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   EXPORT IMPORT BANK, et al.,                                      NOTICE REGARDING
                                                                         14                                                                    UPCOMING HEARING
                                                                                             Defendants.
                                                                         15                                                 /

                                                                         16          Your case is set for a motion hearing on NOVEMBER 14, 2013.
                                                                         17          Please remember our need to train our next generation of lawyers. So please consider the
                                                                         18   advisability of assigning the argument to a lawyer of less than four years experience out of law
                                                                         19   school in your office. If you send a letter soon stating that such a lawyer will conduct the
                                                                         20   argument (for at least one side), then the hearing will definitely go forward; otherwise, the Court
                                                                         21   may rule in advance based on the papers if it concludes an oral argument would be of limited
                                                                         22   value in resolving the motion, in which case the hearing would be vacated. If you intend to
                                                                         23   submit such a letter, please do so by NOON ON OCTOBER 24, 2013, AT NOON.
                                                                         24
                                                                         25
                                                                         26   Dated: October 21, 2013.
                                                                         27                                                       WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         28